Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Request for Continued Examination filed on 05/10/21 are acknowledged.
Claims 3, 9-11, and 28-31 were cancelled. Claims 1 and 27 were amended. New claims 36-39 were added. Claims 25-27 and 32-35 are withdrawn from consideration.
Claims 1-2, 4-8, 12-24, and 36-39 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/21 has been entered. 
Response to Amendments/Arguments
Rejection of claims under 35 USC § 103
Applicant’s arguments (Pages 9-18, filed 05/10/21) with respect to the following rejections under 35 USC § 103 have been fully considered. 
Rejection of claims 1, 4, 12 and 16 under 35 U.S.C. 103 as being unpatentable over Neubourg (US 2002/0001599 A1)
Rejection of claims 1-2, 4, 12-16, and 18-19 under 35 U.S.C. 103 as being unpatentable over Neubourg in view of Lintner et al. (US 2009/0017147 A1)
Rejection of claims 1-2, 4-8, and 12-19 under 35 U.S.C. 103 as being unpatentable over Neubourg in view of Lintner et al. and Stella et al. (US 2005/0276829 A1)
Rejection of claims 1-2, 4, 12-16, and 18-22 under 35 U.S.C. 103 as being unpatentable over Neubourg in view of Lintner et al. and Maor et al. (US 2010/0111878 A1)
Rejection of claims 1-2, 4, 12-16, and 18-24 under 35 U.S.C. 103 as being unpatentable over Neubourg in view of Lintner et al. and Beyer et al. (US 2016/0303033 A1)
In light of the amendment of claim 1 to recite the limitation of the cream composition having a “smooth, creamy texture” the rejections listed above are withdrawn. Although Neubourg teaches a foam skin cream, Neubourg does not teach a cream composition having a “smooth, creamy texture.” Furthermore, Neubourg teaches that skin creams are often found unpleasant. 
Upon further consideration, a new ground(s) of rejection is made in view of Diezel (US 5,679,359). 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diezel (US 5,679,359).
Instant claim 1 is drawn to a transdermal magnesium cream composition, comprising: from about 8 wt% to 30 wt% magnesium chloride; at least one diluent; at least one emulsifier; and at least one fat soluble component; wherein the cream composition has a smooth, creamy texture and is formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells. 
Diezel teaches creams for external application suitable to weaken UV-induced damages to the skin (Abstract, Col. 1, lines 44-46) which contain magnesium chloride and vitamin E (Examples 2-3 – Col. 3, line 25 to Col. 4, line 48, claims 1-3). The concentration of magnesium chloride is between 0.5% and 30% by weight (Col. 1, lines 61-65 and claims 1-3). The preparations may be produced as water-in-oil or as oil-in-water emulsions which either fast penetrate into the skin or will at least partially remain as a greasy film on the surface of the skin for an extended period of time (Col. 1, lines 54-58). Formulations also contain emulsifiers (Col. 2, lines 7-14). Example 4 discloses a cream composition containing magnesium chloride, dl-α-tocopherol, Miglyol, water, and 
Regarding instant claim 1, the limitations of a transdermal magnesium cream composition, the cream composition having a smooth, creamy texture and formulated to transdermally deliver magnesium through the skin for uptake into internal human tissues and internal cells is anticipated by the cream for external application to the skin which is used to weaken UV-induced damages to the skin (Abstract, Col. 1, lines 44-46, Example 4 – Col. 4, lines 26-48, Col. 3, lines 30-35, and Col. 3 line 54 to Col. 4, line 25), as taught by Diezel. 
Regarding instant claim 1, the limitation of the transdermal cream composition comprising from about 8 wt% to 30 wt% magnesium chloride is anticipated by the concentration of magnesium chloride of 0.5% and 30% by weight (Col. 1, lines 61-65 and claims 1-3), and the calculated concentration of magnesium chloride in Example 4 
Regarding instant claim 1, the limitation of the transdermal cream composition comprising at least one diluent is anticipated by the inclusion of water in Example 4 (Col. 4, lines 26-48), as taught by Diezel.
Regarding instant claim 1, the limitation of the transdermal cream composition comprising at least one emulsifier is anticipated by the inclusion of emulsifiers (Col. 2, lines 7-14), and the water-in-oil or as oil-in-water emulsions (Col. 1, lines 54-58), as taught by Diezel.
Regarding instant claim 1, the limitation of the transdermal cream composition comprising at least one fat soluble component is anticipated by the inclusion of dl-α-tocopherol and Miglyol (Col. 4, lines 26-48), as taught by Diezel.
Regarding instant claims 37-39, the limitations of transdermally delivering the magnesium chloride within the body in an amount effective to alleviating localized pain symptoms (instant claim 37), without introducing muscle cramps or inflammation (instant claim 38), and to treat or prevent various conditions and diseases (instant claim 39) is anticipated by the cream for external application to the skin (Abstract, Col. 1, lines 44-46, Example 4 – Col. 4, lines 26-48, Col. 3, lines 30-35, and Col. 3 line 54 to Col. 4, line 25), as taught by Diezel. Instant claims are drawn to a composition and not to a method of treating or method of using the composition. The recited effect of alleviating localized pain symptoms is a future intended effect of using the composition. The intended use is not given patentable weight in composition claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 12-16, 18-19, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Diezel (US 5,679,359) in view of Lintner et al. (US 2009/0017147 A1).
Instant claim 2 is drawn to the transdermal magnesium cream composition of claim 1, wherein: the at least one diluent comprises water; the at least one emulsifier comprises at least one of cetearyl olivate or sorbitan olivate; and the at least one fat soluble component comprises Butyrospermum parkii. 
The teaching of Diezel is discussed above. 
Butyrospermum parkii.
Lintner et al. disclose cosmetic compositions for protecting and/or improving the state of the skin and to reduce the signs of ageing and in particular cutaneous fatigue, the compositions comprising emulsifiers including cetearyl olivate and sorbitan olivate (Abstract, [0365], Example 17). Cream compositions are disclosed ([0379]-[0380], [0382], [0389], [0432], [0433], [0437], [0444], [0448], and claim 29). Cetyl alcohol is disclosed as a structuring agent ([0354]). Isopropyl palmitate is disclosed ([0435]). Shea butter (Butyrospermum parkii) and the preservative iodopropynyl butylcarbamate is disclosed ([0191]). Benzyl alcohol ([0243]) and glycerol ([0175]) are disclosed. pH adjusters are disclosed ([0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a cream for external application to the skin which contains magnesium chloride, vitamin E, Miglyol, and water, as taught by Diezel, in view of the use of emulsifiers and co-emulsifiers, including the cetearyl olivate and sorbitan olivate, and shea butter (Butyrospermum parkii), as taught by Lintner et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to the preparation of compositions which are applied to the skin for beneficial skin protecting and improving effects, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would find it obvious to add various emulsifiers and co-emulsifiers since Diezel discloses water-in-oil or oil-in-water 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 2, the limitation of water would have been obvious over the water (Example 4 – Col. 4, lines 26-48), as taught by Diezel. The limitation of cetearyl olivate or sorbitan olivate would have been obvious over the skin care compositions comprising emulsifiers including cetearyl olivate and sorbitan olivate (Abstract, [0365], Example 17), as taught by Lintner et al. The limitation of Butyrospermum parkii would have been obvious over the shea butter (Butyrospermum parkii) ([0061]), as taught by Lintner et al.
Regarding instant claim 4, the limitation of at least one rheology modifier would have been obvious over the viscosity modifiers ([0061], [0289]), as taught by Lintner et al. The limitation of the at least one thickener would have been obvious over the thickeners ([0061], [0205], [0207], [0323], [0380]), as taught by Lintner et al. The limitations of at least one emollient, at least one humectant, and at least one preservative would have been obvious over the emollients ([0058], [0061], [0376], et al. 
Regarding instant claim 12, the limitation of water in an amount of about 57 wt% to about 81 wt% would have been obvious over the aqueous carrier which comprises water which is present in an overlapping amount of about 20% to about 95% ([0308]), as taught by Lintner et al. 
Regarding instant claim 13, the limitation of the at least one emulsifier which includes cetearyl olivate, sorbitan olivate, or both cetearyl olivate and sorbitan olivate in an amount of about 4 wt% to about 6 wt% would have been obvious over the overlapping amount of about 0.1% to about 10% of emulsifiers ([0307]) and the cetearyl olivate and sorbitan olivate ([0365]), as taught by Lintner et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 14, the limitation of the at least one fat soluble compound which includes Butyrospermum parkii in an amount of about 0.7 wt% to about 1.3 wt% would have been obvious over the oils such as vitamin E, which is included in an overlapping amount of 0.4 to 25% by weight (Col. 1, lines 36-37, Col. 1, line 66 to Col. 2, line 1, and claims 1-3) as taught by Diezel, and the shea butter (Butyrospermum parkii) ([0061]), as taught by Lintner et al. One of ordinary skill in the art would have found it obvious to include the shea butter of Lintner et al. in the amount of the oil (vitamin E) taught by Diezel and have a reasonable expectation of producing a functional cream composition. 

Regarding instant claim 16, the limitation of glycerin in an amount of about 2.5 wt% to about 3.5 wt% would have been obvious over the glycerol in an amount of about 0.01% to about 20% by weight of the composition ([0175]), as taught by Lintner et al.
Regarding instant claim 18, the limitation of iodopropynyl butylcarbamate would have been obvious over the iodopropynyl butylcarbamate ([0191]), as taught by Lintner et al.
Regarding instant claim 19, the limitation of iodopropynyl butylcarbamate in an amount of about 0.08 wt% to about 0.12 wt% would have been obvious over the iodopropynyl butylcarbamate ([0191]) and the overlapping concentration range of anti-oxidants/radical scavengers of about 0.01% to about 10% ([0172]), as taught by Lintner et al. 
Regarding instant claim 36, the limitation of a moisturizer would have been obvious over the moisturizers ([0058], [0175], [0389]), as taught by Lintner et al. 

Claims 1-2, 4-8, 12-19, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Diezel (US 5,679,359) in view of Lintner et al. (US 2009/0017147 A1) and Stella et al. (US 2005/0276829 A1).

The teachings of Diezel and Lintner et al. are discussed above.
Diezel and Lintner et al. do not disclose an emulsifying wax.
Stella et al. disclose personal care compositions for improved moisturization, appearance, aesthetics and conditioning of the skin, which compositions include formulating emulsions and dispersions (Abstract, [0154], claims 1-14). Examples 1-10 include hydroxypropyl starch phosphate (Structure XL from National Starch) in the aqueous phase ([0181] – [0186]), which is a water soluble polymeric structurant ([0104]). Cetyl alcohol and the emulsifying wax POLAWAX NF are disclosed as emulsifiers ([0139]). Isopropyl palmitate is disclosed as a component of the composition ([0075], [0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a cream for external application to the skin which contains magnesium chloride, vitamin E, Miglyol, and water, as taught by Diezel, in view of the use of emulsifiers and co-emulsifiers, including the cetearyl olivate and sorbitan olivate, and shea butter (Butyrospermum parkii), as taught by Lintner et al., further in view of the use of an emulsifying wax POLAWAX NF in the personal care composition, as taught by Stella et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to the preparation of personal care compositions which are applied to the skin, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, one of ordinary et al. in the skin cream of Diezel and Lintner et al. because Stella et al. disclose that this material is an emulsifier ([0139]). One of ordinary skill in the art would find it beneficial to use the emulsifying wax of Stella et al. in the emulsion of Diezel and have a reasonable expectation of producing a stable skin cream emulsion formulation.
Regarding instant claims 5-6, the limitations of an emulsifying wax in an amount of about 2.5 wt% to about 3.5 wt% would have been obvious over the emulsifying wax POLAWAX NF ([0139]) in an amount ranging from 2.75 wt% to 3.0 wt% (Examples 1-3, 5-6 and 8-10 – [0181]), as taught by Stella et al.
Regarding instant claim 7, the limitation of hydroxy propyl starch phosphate would have been obvious over the inclusion of hydroxypropyl starch phosphate (Structure XL from National Starch) in the aqueous phase of the personal care formulations taught by Stella et al. ([0104] and [0181] – [0186]). The limitation of cetyl alcohol would have been obvious over the inclusion of cetyl alcohol, as taught by Stella et al. ([0139]). The limitation of isopropyl palmitate would have been obvious over the inclusion of isopropyl palmitate, as taught by Stella et al. ([0075], [0085]). The limitation of glycerin would have been obvious over the glycerol ([0175] – [0176]), as taught by Lintner et al. The limitation of at least one preservative comprising iodopropynyl butylcarbamate would have been obvious over the iodopropynyl butylcarbamate ([0191]), as taught by Lintner et al.
Regarding instant claim 8, the limitation of the at least one preservative would have been obvious over the iodopropynyl butylcarbamate ([0191]) as taught by Lintner et al.
et al. unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the amount of hydroxypropyl starch phosphate based on the desired level of structurant in the cream composition and based on the teaching of Stella et al. that “The advantage of using an aqueous phase structurant is to further decrease the mobility of water, and as a result, lower the tendency of hydrophilic actives to quickly partition into the aqueous phase” ([0102]). 

Claims 1-2, 4, 12-16, 18-22, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Diezel (US 5,679,359) in view of Lintner et al. (US 2009/0017147 A1) and Maor et al. (US 2010/0111878 A1).
Instant claim 20 is drawn to the transdermal magnesium cream composition of claim 4, wherein the at least one preservative includes caprylyl glycol and phenoxyethanol. 
The teachings of Diezel and Lintner et al. are discussed above.
Diezel and Lintner et al. do not expressly disclose caprylyl glycol in combination with the phenoxyethanol.
et al. disclose skin-care compositions (Abstract) in the form of a cream (claims 1, 11 and 23) which contain a preservative selected from phenoxyethanol, caprylyl glycol, iodopropynyl butylcarbamate, benzoic acid, etc., and any combination thereof ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a cream for external application to the skin which contains magnesium chloride, vitamin E, Miglyol, and water, as taught by Diezel, in view of the use of emulsifiers and co-emulsifiers, including the cetearyl olivate and sorbitan olivate, and shea butter (Butyrospermum parkii), as taught by Lintner et al., further in view of the skin care cream composition which includes a combination of preservatives selected from phenoxyethanol, caprylyl glycol and iodopropynyl butylcarbamate, as taught by Maor et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to skin care cream compositions which are applied to the skin, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, one of ordinary skill in the art would have been motivated to add a combination of preservatives as taught by Maor et al. in the skin cream of Diezel in order to produce a stable skin cream emulsion formulation. 
Regarding instant claims 20-21, the limitations of the caprylyl glycol and phenoxyethanol (instant claim 20) provided in an amount of about 0.7 wt% to about 1.3 wt% (instant claim 21) would have been obvious over the combination of preservatives selected from phenoxyethanol, caprylyl glycol ([0059]), as taught by Maor et al. and et al. The recited concentration range of preservatives would have been an obvious variant over the range of or anti-oxidants/radical scavengers taught by Lintner et al. unless there is evidence of criticality or unexpected results.
Regarding instant claim 22, the limitations of the iodopropynyl butylcarbamate provided in an amount of about 0.08 wt% to about 0.12 wt% and the caprylyl glycol and phenoxyethanol provided in an amount of about 0.7 wt% to about 1.3 wt% would have been obvious over the combination of preservatives selected from iodopropynyl butylcarbamate, phenoxyethanol, and caprylyl glycol ([0059]), as taught by Maor et al. and over the preservatives or anti-oxidants/radical scavengers used in an overlapping concentration of about 0.01% to about 10% ([0172]), as taught by Lintner et al. The recited concentration range of preservatives would have been an obvious variant over the range of preservatives or anti-oxidants/radical scavengers taught by Lintner et al. unless there is evidence of criticality or unexpected results.

Claims 1-2, 4, 12-16, 18-24, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Diezel (US 5,679,359) in view of Lintner et al. (US 2009/0017147 A1) and Beyer et al. (US 2016/0303033 A1).
Instant claim 23 is drawn to the transdermal magnesium cream composition of claim 4, wherein the at least one preservative includes benzyl alcohol, benzoic acid, and sorbic acid.
The teachings of Diezel and Lintner et al. are discussed above. 
et al. do not disclose benzyl alcohol, benzoic acid, and sorbic acid.
Beyer et al. disclose compositions of delivery systems for personal care products and cosmetics (Abstract) including creams ([0008]). The compositions contain at least one preservative selected from the group consisting of benzyl alcohol, benzoic acid, sorbic acid, phenoxyethanol, iodopropynyl butylcarbamate, caprylyl glycol, etc. and their blends ([0126]). The preservatives may be used in any amount which is effective to prevent or retard microbial growth and typically about 0.01 wt% to about 5 wt% based on the total weight of the composition ([0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a cream for external application to the skin which contains magnesium chloride, vitamin E, Miglyol, and water, as taught by Diezel, in view of the use of emulsifiers and co-emulsifiers, including the cetearyl olivate and sorbitan olivate, and shea butter (Butyrospermum parkii), as taught by Lintner et al., further in view of the cosmetic cream composition which contains at least one preservative selected from the group consisting of benzyl alcohol, benzoic acid, sorbic acid, phenoxyethanol, iodopropynyl butylcarbamate, caprylyl glycol, etc. and their blends in an amount typically about 0.01 wt% to about 5 wt% based on the total weight of the composition, as taught by Beyer et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because all the references are drawn to skin care cream compositions which are applied to the skin, and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. Moreover, one of ordinary skill in the art would have been motivated to add a combination of preservatives as taught by Beyer et al. in the skin cream of Diezel in order to produce a stable skin cream emulsion formulation. 
Regarding instant claims 20-21, the limitations of the caprylyl glycol and phenoxyethanol (instant claim 20) provided in an amount of about 0.7 wt% to about 1.3 wt% (instant claim 21) would have been obvious over the combination of preservatives selected from phenoxyethanol, caprylyl glycol ([0126]), as taught by Beyer et al. and over the preservatives which are added in an overlapping amount of about 0.01 wt% to about 5 wt% ([0126]) as taught by Beyer et al. and the overlapping amount of anti-oxidants/radical scavengers of about 0.01% to about 10% ([0172]), as taught by Lintner et al. The recited concentration range of preservatives would have been an obvious variant over the range of preservatives taught by Lintner et al. and Beyer et al. unless there is evidence of criticality or unexpected results.
Regarding instant claim 22, the limitations of the iodopropynyl butylcarbamate provided in an amount of about 0.08 wt% to about 0.12 wt% and the caprylyl glycol and phenoxyethanol provided in an amount of about 0.7 wt% to about 1.3 wt% would have been obvious over the combination of preservatives selected from iodopropynyl butylcarbamate, phenoxyethanol, and caprylyl glycol ([0126]), as taught by Beyer et al. and over the preservatives which are added in an overlapping amount of about 0.01 wt% to about 5 wt% ([0126]) as taught by Beyer et al. and the overlapping amount of anti-oxidants/radical scavengers of about 0.01% to about 10% ([0172]), as taught by Lintner et al. The recited concentration range of preservatives would have been an obvious variant over the range of preservatives taught by Lintner et al. and Beyer et al. unless there is evidence of criticality or unexpected results.
et al. 
Regarding instant claim 24, the limitation of the at least one preservative provided in an amount of about 0.9 wt% to about 1.5 wt% would have been obvious over the overlapping amount of about 0.01 wt% to about 5 wt% ([0126]) as taught by Beyer et al. and the preservatives or anti-oxidants/radical scavengers used in an overlapping concentration of about 0.01% to about 10% ([0172]), as taught by Lintner et al. The recited concentration range of preservatives would have been an obvious variant over the range of preservatives taught by Lintner et al. and Beyer et al. unless there is evidence of criticality or unexpected results.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615